Name: Commission Regulation (EC) No 3353/94 of 30 December 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 94 Official Journal of the European Communities No L 350/111 COMMISSION REGULATION (EC) No 3353/94 of 30 December 1994 altering the import levies on products processed from cereals and rice of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (8), as last amended by Regulation (EEC) No 1740/78 (9), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 1869/94 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93(0, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 3275/94Q ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (10) as fixed in the Annex to Regulation (EC) No 3275/94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 197, 30 . 7. 1994, p. 1 . O OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 197, 30 . 7 . 1994, p. 7 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (0 OJ No L 320, 22. 12. 1993, p. 32. O OJ No L 339, 29. 12. 1994, p. 69. 8) OJ No L 168, 25. 6. 1974, p. 7 . &gt;) OJ No L 202, 26. 7. 1978, p. 8 . ,0) OJ No L 155, 26. 6. 1993, p. 29. No L 350/112 Official Journal of the European Communities 31 . 12. 94 ANNEX to the Commission Regulation of 30 December 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies (*) ACP Third countries (other than ACP) 1103 21 00 132,10 138,14 1104 19 10 132,10 138,14 1104 29 11 97,61 100,63 1104 29 31 117,42 120,44 1104 29 91 74,86 77,88 110430 10 55,04 61,08 1108 11 00 161,46 182,01 1109 00 00 293,56 474,90 2302 10 10 33,83 39,83 230210 90 72,50 78,50 2302 20 10 33,83 39,83 2302 20 90 72,50 78,50 2302 30 10 33,83 0 39,83 0 2302 30 90 72,50 0 78,50 0 2302 40 10 33,83 39,83 0 2302 40 90 72,50 78,50 0 (6) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. 0 Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.